DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11, and 13 each recite, in part, “wherein the first layer and the second layer are at a micron scale”.  It is not clear what exactly this means.  For purposes of examination, it is assumed that this is referring to the thickness of the first layer and the thickness of the second layer.  Appropriate correction is required.
The balance of claims are rejected by virtue of their dependency on rejected base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (USPN 4,298,816).
With respect to claims 1 and 13, Hirsch et al. disclose a method of manufacturing a rotatable anode and a rotatable anode (10) for a rotating-anode X-ray source, comprising: a substrate (16); and a target region formed on the substrate; wherein the target region comprises a multi-layer coating comprising a first layer (22) of a first material (column 2, lines 29-30 (molybdenum) & column 3, lines 32-34 (1 mm thickness)) deposited on a surface of the substrate, and a second layer (24) of a second material (column 2, lines 45-50 (1 - 1.75 mm of W-Re)) deposited on the surface of the first layer; wherein a thickness ratio between the first and second layers of the multi-layer coating in the target region is between approximately 0.5 to 2.0; and wherein the first material has a greater modulus of resilience compared to the second material, and the second material is more thermally conductive compared to the first material (second layer can be pure Tungsten (column 2, lines 45-46) and the thermal conductivity of tungsten (164) is higher than that of molybdenum (142)).

With respect to claim 2, Hirsch et al. disclose wherein the thickness ratio between the first layer and the second layer in the target region is between approximately 0.95 to 1.05 (0.57 to 1.00).
With respect to claim 5, Hirsch et al. disclose wherein the second material is one of tungsten, iridium, and a tungsten-rhenium alloy (column 2, lines 45-50).
With respect to claim 9, Hirsch et al. disclose wherein the target region (24) is provided as a first area of the rotatable anode (10), and a non-target region comprises a second area of the rotatable anode, the first layer (22) of the first material additionally deposited on the surface of the second area (16) of the rotatable anode.
With respect to claim 10, Hirsch et al. disclose wherein the substrate is formed from a carbon composite or a graphite (column 3, lines 11+).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (USPN 4,298,816) as applied to claim 1 above, and further in view of Penato et al. (USPN 4,799,250).
With respect to claim 4, Hirsch et al. do not specifically disclose wherein the first material is one of rhenium, tantalum, tantalum carbide, and tungsten carbide.  Penato et al. disclose wherein the first material is one of rhenium, tantalum, tantalum carbide, and tungsten carbide (column 3, lines 58-61 - rhenium).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first material of Hirsch et al. to be one of rhenium, tantalum, tantalum carbide, and tungsten carbide, as a matter of design choice since these are known options, as taught by Penato et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (USPN 4,298,816) in view of Woodruff et al. (USPN 5,148,463).
With respect to claim 11, Hirsch et al. disclose a rotary anode X-ray tube, comprising: a rotatable anode (10) comprising: a substrate (16); and a target region formed on the substrate; wherein the target region comprises a multi-layer coating comprising a first layer (22) of a first material (column 2, lines 29-30 (molybdenum) & column 3, lines 32-34 (1 mm thickness)) deposited on a surface of the substrate, and a second layer (24) of a second material (column 2 lines 45-50 (1 - 1.75 mm of W-Re)) deposited on the surface of the first layer; wherein a thickness ratio between the first and second layers of the multi-layer coating in the target region is between approximately 0.5 to 2.0; and wherein the first material has a greater modulus of resilience compared to the second material, and the second material is more thermally 
Hirsch et al. do not specifically disclose wherein the first layer and the second layer are at a micron scale.  Hirsch et al. describe the first layer and the second layer thicknesses in units of millimeters.  However, the choice of units used to describe the thickness of the layers is a matter of design choice.  The thickness of the first layer, described as 1 mm, equates to 1,000 microns.  The thickness of the second layer, described as 1 - 1.75 mm, equates to 1,000 to 1,750 microns.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch et al. to have the units of thickness described in microns, as a matter of design choice.
Hirsch et al. do not disclose the specifics of the rotary anode X-ray tube, including an evacuated envelope; and a cathode contained within the evacuated envelope, oriented to accelerate electrons towards the rotatable anode to cause X-ray emission. However, this is well known to those of ordinary skill in the art.  Woodruff et al. teach a rotary anode X-ray tube (10), including an evacuated envelope (11); and a cathode (13) contained within the evacuated envelope, oriented to accelerate electrons towards the rotatable anode (18) to cause X-ray emission.  It would have been obvious to one of ordinary skill in the art at the time the invention was made that Hirsch et al. include an evacuated envelope; and a cathode contained within the evacuated envelope, oriented to accelerate electrons towards the rotatable anode to cause X-ray .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (USPN 4,298,816) in view of Woodruff et al. (USPN 5,148,463) as applied to claim 11 above, and further in view of Tiwari et al. (USPN 9,911,570 B2).
With respect to claim 12, Hirsch et al./Woodruff et al. do not specifically disclose a hydrodynamic bearing, wherein the hydrodynamic bearing comprises a liquid metal lubricant, or a sliding bearing.  Tiwari et al. disclose a hydrodynamic bearing, wherein the hydrodynamic bearing comprises a liquid metal lubricant, or a sliding bearing (column 7, lines 20+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch et al./Woodruff et al. to use a hydrodynamic bearing, wherein the hydrodynamic bearing comprises a liquid metal lubricant, or a sliding bearing, because of advantages such as high load capability, high heat transfer capability, and low acoustic noise in operation, as taught by Tiwari et al.
Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. Applicants argue:
	Claim 1, as reproduced below, is illustrative of the claimed subject matter (emphasis
	added):

	A rotatable anode for a rotating-anode X-ray source, comprising:
		a substrate; and
		a target region formed on the substrate;
		wherein the target region comprises a multi-layer coating comprising a
	first layer of a first material deposited on a surface of the substrate, and a
	second layer of a second material deposited on the surface of the first layer,
	wherein the first layer and the second layer are at a micron scale;
		wherein a thickness ratio between the first and second layers of the
	multi-layer coating in the target region is between approximately 0.5 to 2.0; and

	to the second material, and the second material is more thermally conductive
	compared to the first material.

	Nowhere does Hirsch teach or suggest Applicant’s feature of “wherein the first layer and the second layer are at a micron scale” (emphasis added for the Examiner’s convenience).  Hirsch discloses millimeter scale only — see, for example, column 2 lines 49-50 “.5-3mm... 1 to 1.5 mm (layer 24)” and column 3, line 33 “1-5mm (layer 22)”.

	In light of the above, claim 1 is patentably distinguishable over Hirsch, and withdrawal of the rejection is respectfully requested.

The examiner respectfully disagrees.  Although Hirsch et al. describe the first and second layer thicknesses in millimeters, they could have been stated in microns.  For example, there is no difference in length between 12 inches and 1 foot, except for the unit of measurement used.  As stated above in the rejections of claims 1, 11, and 13, the thickness of the first layer, described as 1 mm, equates to 1,000 microns.  The thickness of the second layer, described as 1 - 1.75 mm, equates to 1,000 to 1,750 microns.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch et al. to have the units of thickness described in microns, as a matter of design choice.  Thus, applicants arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


March 29, 2022